Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and apparatus for image recognition. The closest prior art, Liang et al. (USPAP       2019/0042,895), shows a similar system, in which, obtaining a vector of deep features of an input image; applying a Principal Component Analysis (PCA) transformation to the vector of the deep features; obtaining a sequence of principal components of the input image (Please note, paragraph 0042. As indicated after the to-be-authenticated ternary image group is acquired, each of the images in the to-be-authenticated ternary image group may be inputted into a pre-trained deep convolutional neural network. As shown in figure 4, the deep convolutional neural network includes several convolution groups and several fully connected layers. Each of convolution groups includes several convolution sub-layers and one pooling layer. In order to output a reasonable feature vector, the deep convolutional neural network includes five convolution groups and two fully connected layers in the embodiment. When extracting the convolution feature, outputs (pool4 and pool5 as shown in figure 4) of pooling layers of the last two convolution groups of the five convolution groups and an output (fc2 as shown in figure 4) of the last fully connected layer are extracted, and PCA transform is performed on the outputs layer by layer to reserve a principal component of the output of each layer). However, Liang et al. fail to address: “for dividing the sequence of the principal components into a predefined number of adjacent parts, wherein the predefined number of the adjacent parts is a predefined number of granularity levels in the input image and each of the predefined number of the adjacent parts is associated with each of the predefined number of the granularity levels and matching the input image to instances from the training image set”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, August 31, 2021